Citation Nr: 0632682	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  06-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to in-service asbestos 
exposure.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1940 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran does not have an asbestos-related pulmonary 
disorder.

2.  A pulmonary disorder did not manifest in service or for 
five decades post-service discharge and the preponderance of 
the evidence is against finding that it is related to the 
veteran's active duty.

3. Bilateral hearing loss did not manifest in service or for 
nearly six decades post-service discharge and the 
preponderance of the evidence is against finding that it is 
related to the veteran's active duty.

4.  Skin cancer did not manifest in service or for more than 
four decades post-service discharge and the preponderance of 
the evidence is against finding that it is related to the 
veteran's active duty.


CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and sensorineural hearing loss may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Skin cancer was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in November 2004.  The 
RO specifically informed the veteran of the evidence required 
to substantiate his claims, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  In an April 2006 letter, he was 
notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  



1.	Pulmonary Disorder

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  
	
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The clinical diagnosis of asbestosis requires a 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease.  In reviewing claims for service 
connection, it must be determined whether or not military 
records demonstrate asbestos exposure in service; it should 
be determined whether or not there was asbestos exposure pre-
service and post-service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  See Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Throughout the current appeal, the veteran has asserted that 
while on aboard the U.S.S. Ranger, he was exposed to asbestos 
and this exposure resulted in his current disorder. 

Form DD 214 confirms that the veteran worked in personnel 
supervision, procurement of materials, inspection of material 
and general supervision in the United States Navy with 
service onboard the USS Ranger.  However, there is no 
competent evidence that the veteran has an asbestos-related 
disability for a claim secondary to asbestos exposure.  While 
he has a pulmonary disorder, he does not have an asbestos-
related disorder.  A December 2004 clinical record from the 
Rickard Clinic shows that the veteran was diagnosed with 
pulmonary fibrosis three years before.  Additionally, a 
January 2005 clinical record from J. McCartney, M.D. notes 
chronic obstructive pulmonary disease (COPD).  However, there 
is no competent evidence in the record that the veteran's 
pulmonary disorder is related to asbestos or an asbestos 
related disability.  Accordingly, service connection for a 
pulmonary disorder based on exposure to asbestos is 
unwarranted.  

The Board will also consider the veteran's claim as a non-
asbestos related pulmonary disorder.   The veteran has a 
current pulmonary disorder, as discussed above.  However, 
service medical records are negative for any complaints or 
findings related to a pulmonary disorder.  The examination at 
service discharge shows a normal respiratory system.  

Based upon the evidence in the record, the Board finds that 
service connection for a pulmonary disorder is not warranted.  
While the veteran has current diagnosis of a pulmonary 
disorder, there is no competent evidence that it is related 
to service.  The first indication of a pulmonary disorder is 
not until about 2001, which is over five decades post-service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, there is no opinion which 
links current disorder to service.  

To the extent that the veteran himself has claimed his 
pulmonary disorder is related to service, including as 
secondary to asbestos exposure, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's pulmonary disorder was incurred in or is 
otherwise related to service, including as secondary to 
asbestos exposure.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Bilateral Hearing Loss

Sensorineural hearing loss and/or a malignant tumor may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  3 8 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, sensorineural 
hearing loss was not shown in service or within one year of 
service separation. 

The veteran currently has bilateral hearing loss.  A December 
2004 clinical record from R.A. Vegors, M.D. notes that 
objective testing showed that the veteran had "mild 
symmetrical hearing loss but is not missing any 
conversation."  The veteran claims that his hearing loss 
could be related to acoustic trauma experienced in service.   

Service medical records are negative for findings or 
complaints of hearing loss.  The examination report at 
service discharge notes that both whispered and spoken voice 
were 15/15 bilaterally.

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
has a current diagnosis of mild hearing loss, there is no 
competent evidence that it is related to service.  Indeed, 
service medical records are silent for any complaints or 
findings of hearing loss.  The first indication post-service 
of a disability was 2004, which is nearly six decades after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there 
is no opinion which links current disability to service.  

To the extent that the veteran himself has claimed his 
hearing loss is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Skin Cancer

The veteran currently has skin cancer.  Clinical records from 
the Memphis Dermatology Clinic show diagnoses of squamous 
cell carcinoma and basal cell carcinoma.

Service medical records are negative for any complaints or 
findings related to the skin.  The examination at service 
discharge shows a normal skin evaluation.  

Based upon the evidence, the Board finds that service 
connection for skin cancer is unwarranted.  While the veteran 
currently has skin cancer, there is no indication that it is 
related to service or was manifested within the first post 
service year.  The veteran has asserted that his service near 
the equator resulted in his skin cancer.  Service personnel 
records reflect that the veteran's ship crossed the equator, 
however, there is no competent evidence that the veteran's 
presence at the equator led to his current disability.  The 
service medical records do not reflect that the veteran was 
seen for sun burn or other skin complaints.  The skin was 
noted to be normal on separation examination.  The first 
competent evidence of skin disability following active duty 
was in the late 1980's, which is more than four decades after 
service discharge.  Skin cancer was not diagnosed until the 
1990's.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, there is no opinion which 
links skin cancer to service.  

To the extent that the veteran himself has claimed his skin 
cancer is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's skin cancer was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims because 
there is no evidence of pertinent disability in service or 
for several decades following service.  Thus, while there are 
current diagnoses of pertinent disability, there is no true 
indication that it is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any findings or complaints related to pertinent 
disability in service, the examination at separation showing 
normal findings, and the lack of diagnosis or treatment of 
pertinent disability until many years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).






ORDER

Service connection for a pulmonary disorder, secondary to in-
service asbestos exposure, is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for skin cancer is denied. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


